DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 3/9/2021 that has been entered, wherein claims 1-18 are pending and claims 5 and 9 are withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 10 and 12-16 are rejected under 35 U.S.C. 102(1) as being anticipated by Kastner-Jung et al. (US 2012/0091923 A1).
Regarding claim 1, Kastner-Jung teaches an optoelectronic component (Fig. 41D) comprising: 
a single optoelectronic semiconductor chip (1, ¶0595) that generates primary radiation (190, ¶0594) during intended operation of the semiconductor chip (1, ¶0595), which primary radiation (190, ¶0594) is coupled out via an emission side (side with 130) of the semiconductor chip (1, ¶0595), 
an optical element (188, 186, ¶0599) on the emission side (side with 130) and comprising a plurality of transmission fields(186, ¶0599) arranged laterally side by side, wherein 
each transmission field(186, ¶0599) is 2) assigned to the emission side(side with 130) of the single optoelectronic semiconductor chip(1, ¶0595), 
the transmission fields(186, ¶0599) each comprise an electrochromic material(¶0599).

With respect to the limitation that that each transmission field(186, ¶0599) is 1) individually and independently electrically controllable, and the transmission fields(186, ¶0599) are such that, by electrically driving a transmission field(186, ¶0599), the transmittance of the electrochromic material(¶0599), for a radiation coming from the 

Regarding claim 2, Kastner-Jung teaches the optoelectronic component according to claim 1. 
With respect to the limitation of the transmission fields(186, ¶0599) can each be switched between at least two operating modes(mirror, light ¶0600) by electrical control, and in a first operating mode(mirror ¶0600), the transmission degree of the optical element(188, 186, ¶0599) in a region of at least one transmission field(186, ¶0599) is at least twice as large as in a second operating mode(light ¶0600). Kastner-

Regarding claim 3, Kastner-Jung teaches the optoelectronic component according to claim 2.
With respect to the limitation of wherein the transmission fields(186, ¶0599) are dimmable such that the transmittance of the respective transmission field(186, ¶0599) is continuously adjustable between the transmittances of the two modes of operation.
Kastner-Jung discloses the transmission fields(186, ¶0599) which is substantially identical to that of transmission fields of the claimed invention. Therefore, it must have the same functions or properties, (i.e. the transmission fields of Kastner-Jung could be configured so that the transmission fields are dimmable such that the transmittance of the respective transmission field is continuously adjustable between the transmittances of the two modes of operation). See MPEP 2112.01 (II)

Regarding claim 10, Kastner-Jung teaches the optoelectronic component according to claim 1, wherein the semiconductor chip(1, ¶0595) itself is not pixelated(Fig. 41D).

Regarding claim 12, Kastner-Jung teaches the optoelectronic component according to claim 1, wherein, when viewed from above onto the emission side(side with 130), at least some of the transmission fields(186, ¶0599) completely overlap(Fig. 41A-C) with the emission side(side with 130).

Regarding claim 13, Kastner-Jung teaches the optoelectronic component according to claim 2.
With respect to the limitation of the optical element(188, 186, ¶0599) is configured such that, in the second operating mode of the respective transmission field(186, ¶0599), the optical element(188, 186, ¶0599) is reflective in the region of this transmission field(186, ¶0599) for the radiation coming from a direction of the semiconductor chip(1, ¶0595). Kastner-Jung discloses the transmission fields(186, ¶0599) and optical element(188, 186, ¶0599) which is substantially identical to that of transmission fields and optical element of the claimed invention. Therefore, it must have the same functions or properties, (i.e. the optical element of Kastner-Jung could be configured so that the optical element is configured such that, in the second operating mode of the respective transmission field, the optical element is reflective in the region of this transmission field for the radiation coming from a direction of the semiconductor chip). See MPEP 2112.01 (II)



With respect to limitation of the optical element(188, 186, ¶0599) is arranged such that, in the second operating mode of the respective transmission field(186, ¶0599), the optical element(188, 186, ¶0599) is absorbent in the region of this transmission field(186, ¶0599) for the radiation coming from a direction of the semiconductor chip(1, ¶0595). Kastner-Jung discloses the transmission fields(186, ¶0599) and optical element(188, 186, ¶0599) which is substantially identical to that of transmission fields and optical element of the claimed invention. Therefore, it must have the same functions or properties, (i.e. the optical element of Kastner-Jung could be configured so that the optical element is arranged such that, in the second operating mode of the respective transmission field, the optical element is absorbent in the region of this transmission field for the radiation coming from a direction of the semiconductor chip). See MPEP 2112.01 (II)

Regarding claim 15, Kastner-Jung teaches the optoelectronic component according to claim 2. 
With respect to the limitation of the transmission fields(186, ¶0599) can be switched to a third operating mode, in the second operating mode of the respective transmission field(186, ¶0599), the optical element(188, 186, ¶0599) is reflective in the region of the transmission field(186, ¶0599) for the radiation coming from a direction of the semiconductor chip(1, ¶0595), and in the third operating mode of the respective 

Regarding claim 16, Kastner-Jung teaches an optoelectronic device(Fig. 44A comprising: 
the optoelectronic component according to claim 1(please see claim 1), and a controller(237, ¶0611) configured to control the individual transmission fields(186, ¶0599) of the optoelectronic component individually and independently of one another(¶0611).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7-8 rejected under 35 U.S.C. 103 as being unpatentable over  Kastner-Jung et al. (US 2012/0091923 A1) in view of Ahn et al. (US 2013/0021561 A1).
Regarding claim 4, Kastner-Jung teaches the optoelectronic component according to claim 1, but is silent in regards to each transmission field(186, ¶0599) comprises a first electrode and a second electrode between which the electrochromic material(¶0599), is disposed, and the first electrode of at least one transmission field(186, ¶0599) comprises a plurality of slots partially filled with the electrochromic material(¶0599).

Ahn teaches an optoelectronic component(Fig. 6) wherein each transmission field(2502-1) comprises a first electrode(210, ¶0082) and a second electrode(290, ¶0082) between 

Regarding claim 7, Kastner-Jung teaches the optoelectronic component according to claim 4, but is silent in regards to each transmission field(186, ¶0599) being uniquely assigned at least one of its own first electrode and its own second electrode.

Ahn teaches an optoelectronic component(Fig. 6) wherein each transmission field(2502-1) being uniquely assigned(¶0087, not illustrated, both patterned electrodes) at least one of its own first electrode(210, ¶0082) and its own second electrode(290, ¶0082). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kastner-Jung so that each transmission field being uniquely assigned at least one of its own first electrode and its own second electrode, as taught by Ahn, so that different voltages can be applied to each of the separate electrodes(¶0098).

Regarding claim 8, Kastner-Jung teaches the optoelectronic component according to claim 1, but is silent in regards to the electrochromic material(¶0599) of a plurality of the transmission fields(186, ¶0599) forms a continuous layer.

Ahn teaches an optoelectronic component(Fig. 6) wherein the electrochromic material(2502, ¶0082) of a plurality of transmission fields(2502-1) forms a continuous layer(Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kastner-Jung so that the electrochromic material of a plurality of the transmission fields forms a continuous layer, as taught by Ahn, so that different voltages can be applied to each of the separate electrodes(¶0098).

Claims 6 rejected under 35 U.S.C. 103 as being unpatentable over  Kastner-Jung et al. (US 2012/0091923 A1) and Ahn et al. (US 2013/0021561 A1) as applied to claim 4 above further in view of Tsukamoto et al. (US 2015/0131139 A1) of record.
Regarding claim 6, Kastner-Jung in view of Ahn teaches the optoelectronic component according to claim 4, wherein a plurality of the slots extend substantially parallel to each other, and a distance between two adjacent parallel slots is 200 nm to 1000 nm.



Kastner-Jung and Ahn are silent in regards to a distance between two adjacent parallel slots is 200 nm to 1000 nm.

Tsukamoto teaches an optoelectronic component(Fig. 1) wherein a distance(400nm, ¶0057) between two adjacent parallel slots(2b, ¶0057) is 200 nm to 1000 nm(¶0057). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kastner-Jung, so that a distance between two adjacent parallel slots is 200 nm to 1000 nm, as taught by Tsukamoto, in order to adjust the wavelength resolution and can prevent occurrence of unnecessary diffracted light(¶0043).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over  Kastner-Jung et al. (US 2012/0091923 A1) in view of Steinhagen (US 10,698,265 B1) of record.


Steinhagen an optoelectronic component(Fig. 2), wherein a conversion element(23, col. 7, lines 44-67) is arranged between the optical element(26, col. 7, lines 44-67) and the emission side and the conversion element(23, col. 7, lines 44-67) is configured to convert at least part of the primary radiation(blue light, col. 7, lines 44-67) into secondary radiation during operation(col. 7, lines 44-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kastner-Jung, to include a conversion element is arranged between the optical element and the emission side and the conversion element is configured to convert at least part of the primary radiation into secondary radiation during operation, as taught by Steinhagen, in order to in order to allow a combination and/or selection of red, green, and blue light to pass and ultimately emitted by the device(col. 7, lines 44-67).

Claims 17-18 rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al. (US 2016/0351755 A1) of record in view of Kastner-Jung et al. (US 2012/0091923 A1).

the optoelectronic component(4240, internal optical unit of 4250, ¶0144), 
an optical system(external optical unit of 4250, not shown, ¶0144) arranged downstream of the optoelectronic component(4240, internal optical unit of 4250, ¶0144) in a radiation direction.

Lee is silent in regards to the optoelectronic component of claim 1. 

Kastner-Jung teaches an optoelectronic component(Fig. 41D) comprising: 
a single optoelectronic semiconductor chip(1, ¶0595) that generates primary radiation(190, ¶0594) during intended operation of the semiconductor chip(1, ¶0595), which primary radiation(190, ¶0594) is coupled out via an emission side(side with 130) of the semiconductor chip(1, ¶0595), 
an optical element(188, 186, ¶0599) on the emission side(side with 130) and comprising a plurality of transmission fields(186, ¶0599) arranged laterally side by side, wherein 
each transmission field(186, ¶0599) is 2) assigned to the emission side(side with 130) of the single optoelectronic semiconductor chip(1, ¶0595), 
the transmission fields(186, ¶0599) each comprise an electrochromic material(¶0599). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Lee, to include the optoelectronic component of claim 1, as taught by Kastner-Jung, in order to utilize a 

With respect to the limitation that that each transmission field(186, ¶0599) is 1) individually and independently electrically controllable, and the transmission fields(186, ¶0599) are such that, by electrically driving a transmission field(186, ¶0599), the transmittance of the electrochromic material(¶0599), for a radiation coming from the direction of the semiconductor chip(1, ¶0595) during operation is changed and transmittance of the optical element(188, 186, ¶0599) in the region of the respective transmission field(186, ¶0599) is changed for the respective radiation(¶0601). Kastner-Jung discloses the transmission fields(186, ¶0599) and semiconductor chip(1, ¶0595) which is substantially identical to that of transmission fields(186, ¶0599) and semiconductor chip of the claimed invention. Therefore, it must have the same functions or properties(i.e. the transmission fields of Kastner-Jung could be configured so that the each transmission field is 1) individually and independently electrically controllable, the transmission fields each comprise an electrochromic material, the transmission fields are such that, by electrically driving a transmission field, the transmittance of the electrochromic material for a radiation coming from the direction of the semiconductor chip during operation is changed and transmittance of the optical element in the region of the respective transmission field is changed for the respective radiation). See MPEP 2112.01 (II).


an optoelectronic component(4240, internal optical unit of 4250, ¶0144), 
an optical system(external optical unit of 4250, not shown, ¶0144) arranged downstream of the optoelectronic component(4240, internal optical unit of 4250, ¶0144) in a radiation direction.

Lee is silent in regards to the optoelectronic component of claim 1. 

Kastner-Jung teaches an optoelectronic component(Fig. 41D) comprising: 
a single optoelectronic semiconductor chip(1, ¶0595) that generates primary radiation(190, ¶0594) during intended operation of the semiconductor chip(1, ¶0595), which primary radiation(190, ¶0594) is coupled out via an emission side(side with 130) of the semiconductor chip(1, ¶0595), 
an optical element(188, 186, ¶0599) on the emission side(side with 130) and comprising a plurality of transmission fields(186, ¶0599) arranged laterally side by side, wherein 
each transmission field(186, ¶0599) is 2) assigned to the emission side(side with 130) of the single optoelectronic semiconductor chip(1, ¶0595), 
the transmission fields(186, ¶0599) each comprise an electrochromic material(¶0599). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Lee, to include the optoelectronic component of claim 1, as taught by Kastner-Jung, in order to utilize a 

With respect to the limitation that that each transmission field(186, ¶0599) is 1) individually and independently electrically controllable, and the transmission fields(186, ¶0599) are such that, by electrically driving a transmission field(186, ¶0599), the transmittance of the electrochromic material(¶0599), for a radiation coming from the direction of the semiconductor chip(1, ¶0595) during operation is changed and transmittance of the optical element(188, 186, ¶0599) in the region of the respective transmission field(186, ¶0599) is changed for the respective radiation(¶0601). Kastner-Jung discloses the transmission fields(186, ¶0599) and semiconductor chip(1, ¶0595) which is substantially identical to that of transmission fields(186, ¶0599) and semiconductor chip of the claimed invention. Therefore, it must have the same functions or properties(i.e. the transmission fields of Kastner-Jung could be configured so that the each transmission field is 1) individually and independently electrically controllable, the transmission fields each comprise an electrochromic material, the transmission fields are such that, by electrically driving a transmission field, the transmittance of the electrochromic material for a radiation coming from the direction of the semiconductor chip during operation is changed and transmittance of the optical element in the region of the respective transmission field is changed for the respective radiation). See MPEP 2112.01 (II).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
/NDUKA E OJEH/Primary Examiner, Art Unit 2892